Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 1 of 18 PAGEID #: 2474




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Nicholas K. Meriwether,                      ) Case No.: 1:18-cv-00753-SJD-KLL
                                             )
              Plaintiff,                     ) District Judge Susan J. Dlott
                                             )
      -v-                                    ) Magistrate Judge Karen L. Litkovitz
                                             )
Trustees of Shawnee State University, et al. )
                                             )
              Defendants.                    )



                           STIPULATED PROTECTIVE ORDER


       The parties expect the disclosure of documents in this case to involve the exchange of

sensitive information, including, inter alia, medical information, personally identifying

information with respect to students or employees, education records, and other information that

may be covered by the Health Insurance Portability and Accountability Act (HIPAA), Family

Educational Rights and Privacy Act (FERPA), 20 U.S.C. § 1232g, 34 C.F.R. Part 99, or other

federal or state law.

       Pursuant to the parties’ joint request that the Court enter this Order, and their agreement

that the following limitations and restrictions should apply to documents and information produced

for inspection and copying during the course of this litigation (the “Action”), the Court hereby

ORDERS that:

       1.      Scope. This Protective Order (hereinafter “Protective Order” or “Order”) shall

apply to all documents or other information produced in the course of discovery in this Action that

the producing person or entity (the “Producing Entity”) has designated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” pursuant to this Order, including but not limited to, all
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 2 of 18 PAGEID #: 2475




initial disclosures, all responses to discovery requests, all deposition testimony and exhibits, and

all materials (including documents or testimony) produced by non-parties in response to subpoenas

issued in connection with this matter, including all copies, excerpts, analyses, and summaries

thereof (collectively the “Confidential Information”).

       2.      Purpose. The purpose of this Protective Order is to protect against the unnecessary

disclosure of Confidential Information.

       3.      Disclosure Defined. As used herein, “disclosure” or “to disclose” means to

divulge, reveal, describe, summarize, paraphrase, quote, transmit, or otherwise communicate

Confidential Information, and the restrictions contained herein regarding disclosure of

Confidential Information also apply with equal force to any copies, excerpts, analyses, or

summaries of such materials or the information contained therein, as well as to any pleadings,

briefs, exhibits, transcripts, or other documents which may be prepared in connection with this

litigation which contain or refer to the Confidential Information or information contained therein.

       4.      Designating Material As Confidential. Any party, or any third party subpoenaed

by one of the parties, may designate as confidential and subject to this Protective Order any

documents, testimony, written responses, or other materials produced in this case if they contain

information that the Producing Entity asserts in good faith is protected from disclosure by statute

or common law, including, but not limited to, confidential personal information, medical or

psychiatric information, trade secrets, personnel records, or such other sensitive commercial

information that is not publicly available. Information that is publicly available may not be

designated as confidential. The designation of materials as confidential pursuant to the terms of

this Protective Order does not mean that the document or other material has any status or protection

by statute or otherwise except to the extent and for the purposes of this Order.



                                                 2
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 3 of 18 PAGEID #: 2476




      5.     Form and Timing Of Designation.

             a.      Documents And Written Materials. The Producing Entity shall designate

      any document or other written materials as confidential pursuant to this Order by marking

      each page of the material with a stamp identifying it as “CONFIDENTIAL – SUBJECT

      TO PROTECTIVE ORDER,” if practical to do so. The person or entity designating the

      material shall place the stamp, to the extent possible, in such a manner that it will not

      interfere with the legibility of the document. Materials shall be so-designated prior to, or

      at the time of, their production or disclosure.

             b.      Electronically Stored Information (“ESI”): If a production response

      includes ESI, the Producing Entity shall make an effort to include within the electronic

      files the designation “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” to the

      extent practicable. If that is not practicable, then the Producing Entity shall designate in a

      transmittal letter or email to the party to whom the materials are produced (the “Receiving

      Party”) using a reasonable identifier (e.g., the Bates range) any portions of the ESI that

      should be treated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”

             c.      Deposition Testimony. Deposition testimony will be deemed confidential

      only if designated as such when the deposition is taken or within fourteen (14) days after

      receipt of the deposition transcript. Such designation must be specific as to the portions of

      the transcript and/or any exhibits to be protected, except that any exhibit that has previously

      been marked as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” at the time

      of production, and which still bears that mark at the time of its use in a deposition, shall be

      presumed to be confidential under this Order without further designation.




                                                3
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 4 of 18 PAGEID #: 2477




      6.     Limitation Of Use.

             a.      General Protections. All information designated “Confidential” and

      subject to this Protective Order, including all information derived therefrom, shall be used

      by the Receiving Party solely for purposes of prosecuting or defending this Action. The

      Receiving Party shall not use or disclose the Confidential Information for any other

      purpose, including but not limited to any business, commercial, or competitive purpose.

      Except as set forth in this Order, the Receiving Party shall not disclose Confidential

      Information to any third party. This Order shall not prevent the Producing Entity from

      using or disclosing information it has designated as Confidential Information, and that

      belongs to the Producing Entity, for any purpose that the Producing Entity deems

      appropriate, except that the Producing Entity’s voluntary disclosure of Confidential

      Information outside the scope of this Action may impact the protection that this Order

      would otherwise provide with regard to such information, once disclosed.

             b.      Persons To Whom Confidential Information May Be Disclosed. Use of

      any information, documents, or portions of documents marked “CONFIDENTIAL –

      SUBJECT TO PROTECTIVE ORDER,” including all information derived therefrom,

      shall be restricted solely to the following persons who agree to be bound by the terms of

      this Protective Order, unless additional persons are stipulated by counsel or authorized by

      the Court:

             1.      outside counsel of record for the parties, and the administrative staff of
                     outside counsel's firms;

             2.      in-house counsel for the parties, and the administrative staff for each in-
                     house counsel;

             3.      any party to this action who is an individual;



                                               4
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 5 of 18 PAGEID #: 2478




            4.     as to any party to this action who is not an individual, every employee,
                   director, officer, or manager of that party, but only to the extent necessary
                   to further the interest of the parties in this litigation;

            5.     independent consultants or expert witnesses (including partners, associates
                   and employees of the firm which employs such consultant or expert)
                   retained by a party or its attorneys for purposes of this litigation, but only to
                   the extent necessary to further the interest of the parties in this litigation,
                   and only after such persons have completed the certification attached hereto
                   as Attachment A, Acknowledgment of Understanding and Agreement to be
                   Bound;

            6.     the Court and its personnel, including, but not limited to, stenographic
                   reporters regularly employed by the Court and stenographic reporters not
                   regularly employed by the Court who are engaged by the Court or the parties
                   during the litigation of this action;

            7.     the authors and the original recipients of the documents;

            8.     any court reporter or videographer reporting a deposition;

            9.     employees of copy services, microfilming or database services, trial support
                   firms, and/or translators who are engaged by the parties during the litigation
                   of this action;

            10.    only if permitted by HIPAA, FERPA or other law, to interviewees, potential
                   witnesses, deponents, hearing or trial witnesses, and any other person,
                   where counsel for a party to this action in good faith determines the
                   individual should be provided access to such information in order for
                   counsel to more effectively prosecute or defend this action (as long as the
                   disclosure occurs in the presence of counsel, and copies, duplicates, images,
                   or the like are not removed or retained by any interviewee, potential witness,
                   deponent, or hearing or trial witness), provided, however, that in all such
                   cases the individual to whom disclosure is to be made has been informed
                   that the information contained in the disclosed document(s) is confidential
                   and protected by Court Order, that the individual understands that
                   disclosing any information contained in the document(s) to anyone is
                   prohibited and such persons have completed the certification attached
                   hereto as Attachment A, Acknowledgment of Understanding and
                   Agreement to be Bound; or

            11.    any other person agreed to in writing by the parties.

Prior to being shown any documents produced by another party marked “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph 6(b)(3), 6(b)(4), or

                                              5
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 6 of 18 PAGEID #: 2479




6(b)(11) shall be advised that the Confidential Information is being disclosed pursuant to and

subject to the terms of this Protective Order.

       7.      Inadvertent Production. Inadvertent production of any document or information

(regardless of whether the document contains the designation of “CONFIDENTIAL – SUBJECT

TO PROTECTIVE ORDER”) shall be governed by Federal Evidence Rule 502. Pursuant to

subsections (d) and (e) of that Rule, the parties agree to, and the Court orders, protection of

Protected Information (as defined below) against claims of waiver (including as against third

parties and in other Federal and State proceedings) in the event such information is produced

during the course of the Litigation, whether pursuant to a Court order, a parties’ discovery request,

or informal production, as follows:

       a.      the production of documents or electronically stored information (“ESI”)
               (including, without limitation, metadata) subject to a legally recognized claim of
               privilege or other protection from production or other disclosure (collectively,
               “Protected Information”), including without limitation the attorney-client privilege
               and work-product doctrine, shall in no way constitute the voluntary disclosure of
               such Protected Information;

       b.      the production of Protected Information shall not result in the waiver of any
               privilege or protection associated with such Protected Information as to the
               receiving party, or any third parties, and shall not result in any waiver of protection,
               including subject matter waiver, of any kind;

       c.      if any document or ESI (including, without limitation, metadata) received by a party
               is on its face clearly subject to a legally recognizable privilege, immunity, or other
               right not to produce such information, the Receiving Party will promptly notify the
               Producing Entity in writing that it has discovered Protected Information, identify
               the Protected Information by Bates Number range, and return or sequester such
               Protected Information until the Producing Entity confirms whether it does indeed
               assert any privilege protecting this information. Once the Producing Entity asserts
               privilege over such Protected Information (as described in Subparagraph (e)
               below), the Receiving Party will return, sequester, or destroy all copies of such
               Protected Information, along with any notes, abstracts or compilations of the
               content thereof, within fourteen (14) days of notice from the Producing Entity;




                                                  6
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 7 of 18 PAGEID #: 2480




      d.    upon the request of the Producing Entity, the Receiving Party will promptly
            disclose the names of any individuals who have read or have had access to the
            Protected Information;

      e.    if the Producing Entity intends to assert a claim of privilege or other protection over
            Protected Information identified by the receiving party, the Producing Entity will,
            within fourteen (14) days of receiving the Receiving Party’s written notification,
            inform the Receiving Party of such intention in writing and shall provide the
            Receiving Party with a log for such Protected Information that is consistent with
            the requirements of the Federal Rules of Civil Procedure, setting forth the basis for
            the claim of privilege, immunity or basis for non-disclosure, and in the event, if any
            portion of the Protected Information does not contain privileged or protected
            information, the Producing Entity shall also provide to the Receiving Party a
            redacted copy of the Protected Information that omits the information that the
            Producing Entity believes is subject to a claim of privilege, immunity or other
            protection;

      f.    if, during the course of the litigation, a party determines it has produced Protected
            Information, the Producing Entity may notify the Receiving Party of such
            production in writing. The Producing Entity’s written notice must identify the
            Protected Information by Bates Number range, the privilege or protection claimed,
            and the basis for the assertion of the privilege and shall provide the receiving party
            with a log for such Protected Information that is consistent with the requirements
            of the Federal Rules of Civil Procedure, setting forth the basis for the claim of
            privilege, immunity or basis for non-disclosure, and in the event any portion of the
            Protected Information does not contain privileged or protected information, the
            Producing Entity shall also provide to the receiving party a redacted copy of the
            Protected Information that omits the information that the Producing Entity believes
            is subject to a claim of privilege, immunity or other protection. The Producing
            Entity must also demand the return of the Protected Information. After receiving
            such written notification, the Receiving Party must, within ten (10) business days
            of receiving the written notification, return, sequester, or destroy the specified
            Protected Information and any copies, along with any notes, abstracts or
            compilations of the content thereof;

      g.    a Receiving Party’s return, sequestration, or destruction of such Protected
            Information as provided in the Subparagraphs above will not act as a waiver of the
            Receiving Party’s right to move for the production of the returned, sequestered, or
            destroyed Protected Information on grounds that the Protected Information is not
            in fact subject to a viable claim of privilege or other protection. However, the
            Receiving Party is prohibited and estopped from arguing that the Producing
            Entity’s production of the Protected Information in this matter acts as a waiver of
            applicable privileges or protections, that the disclosure of the Protected Information
            by the Producing Entity was not inadvertent, that the Producing Entity did not take
            reasonable steps to prevent the disclosure of the Protected Information, or that the
            Producing Entity did not take reasonable steps to rectify such disclosure; and

                                              7
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 8 of 18 PAGEID #: 2481




       h.      nothing contained herein is intended to or shall limit a Producing Entity’s right to
               conduct a review of documents or ESI (including, without limitation, metadata) for
               relevance, responsiveness, and/or the segregation of privileged and/or protected
               information before such information is produced to the Receiving Party;

       i.      prior to production to another party, all copies, electronic images, duplicates,
               extracts, summaries, or descriptions (collectively “copies”) of documents marked
               “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” under this Order, or
               in any individual portion of such a document, shall be affixed with the designation
               “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” if it does not already
               appear on the copy. All such copies shall thereafter be entitled to the protection of
               this Order. The term “copies” shall not include indices, electronic databases, or lists
               of documents provided these indices, electronic databases, or lists do not contain
               substantial portions or images of the text of confidential documents or otherwise
               disclose the substance of the Confidential Information contained in those
               documents.

       8.      Filing Materials Containing Information Designated Confidential. In the event

a party seeks to file with the Court any Confidential Information subject to protection under this

Order, that party must take appropriate action to ensure that the document receives proper

protection from public disclosure, including: (a) filing a redacted document with the consent of

the party who designated the document as confidential; (b) where appropriate (e.g., in relation to

discovery and evidentiary motions), submitting the document solely for in camera review; or

(c) when the preceding measures are inadequate, seeking permission to file the document under

seal by filing a motion for leave to file under seal.

       Any motion to file a document subject to this Order under seal must meet the Sixth Circuit’s

standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th

Cir. 2016). The burden of demonstrating the need for and appropriateness of a sealing order is

borne by the moving party, and requires the moving party to analyze in detail, document by

document, the propriety of secrecy, providing reasons and legal citations. Regardless of whether

the parties agree, it remains the Court’s independent obligation to determine whether a seal is



                                                   8
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 9 of 18 PAGEID #: 2482




appropriate for any given document or portion thereof. Any proposed sealing, even when

compelling reasons exist, must be narrowly tailored to serve the compelling reasons.

       When a party to this Order seeks to file documents which it believes may warrant sealing,

but is not the party who may be prejudiced by the document or documents becoming part of the

public record, the filing party shall provide the potentially-prejudiced party or parties, or any

potentially-prejudiced third party or parties, with written notification of its intent to file such

documents at least fourteen (14) days before doing so. After being provided such notice, the

potentially harmed party or parties will then have seven (7) days to file with the Court a motion

for sealing. The Court will rule on the motion as promptly as possible.

       9.        Attorneys Allowed To Provide Advice. Nothing in this Order shall bar or

otherwise restrict any attorney for any party from rendering advice to his or her client with respect

to this case or from doing anything necessary to prosecute or defend this case and furthering the

interests of his or her client, except for the disclosure of the Confidential Information as proscribed

in this Order.

       10.       Excluding Others From Access. Whenever information designated as

“Confidential” pursuant to this Protective Order is to be discussed at a deposition, the person or

entity that designated the information as “Confidential” may exclude from the room any person,

other than persons designated in Paragraph 6 of this Order, as appropriate, for that portion of the

deposition.

       11.       No Voluntary Disclosure To Other Entities. The parties or anyone acting on their

behalf may not voluntarily disclose any Confidential Information to any state or federal law

enforcement or regulatory agency, or any employee thereof, except in this litigation as set forth in

Paragraph 6 of this Order or as otherwise commanded by law or provided in this Order. Nothing



                                                  9
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 10 of 18 PAGEID #: 2483




in this Order shall prevent a party from providing information in its possession in response to a

valid order or subpoena from a law enforcement or regulatory agency requiring the production of

such information, except that, prior to such production, the party producing the information shall

provide as much advance notice as possible to the person or entity that designated the material as

“Confidential” to facilitate that party’s efforts to preserve the confidentiality of the material, if

warranted.

       12.     Disputes As To Designations. Each party has the right to dispute the confidential

status claimed by any other party or subpoenaed person or entity in accordance with this Protective

Order. If a party believes that any documents or materials have been inappropriately designated

by another party or subpoenaed party, that party shall confer with counsel for the person or entity

that designated the documents or materials. As part of that conferral, the designating person or

entity must assess whether redaction is a viable alternative to complete non-disclosure. If any party

challenges the “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” designation of any

document or information, the burden to properly maintain the designation shall, at all times, remain

with the person or entity that made the designation to show that said document or information

should remain protected pursuant to Federal Civil Rule 26(c). In the event of disagreement, then

the designating person or entity shall file a motion pursuant to Federal Civil Rule 26(c). A party

who disagrees with the designation must nevertheless abide by that designation until the matter is

resolved by agreement of the parties or by order of the Court.

       13.     Information Security Protections. Any person in possession of Confidential

Information received from another person or entity in connection with this Action shall maintain

an information security program that includes reasonable administrative, technical, and physical

safeguards designed to protect the security and confidentiality of such Confidential Information,



                                                 10
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 11 of 18 PAGEID #: 2484




protect against any reasonably anticipated threats or hazards to the security of such Confidential

Information, and protect against unauthorized access to or use of such Confidential Information.

       If the Receiving Party discovers a breach of security, including any actual or suspected

unauthorized access, to Confidential Information subject to this Order, they shall: (1) notify the

person or entity who designated the materials as confidential of such breach; (2) investigate and

take reasonable efforts to remediate the effects of the breach; and (3) provide sufficient

information about the breach that the Producing Entity can reasonably ascertain the size and scope

of the breach. The Receiving Party agrees to cooperate with the Producing Entity or law

enforcement in investigating any such security incident. In any event, the Receiving Party shall

promptly take all necessary and appropriate corrective action to terminate the unauthorized access.

       14.     All Trials Open To Public. All trials, and certain pretrial proceedings and

hearings, are open to the public (collectively a “Public Hearing” or “Public Hearings”). Absent

further order of the Court, there will be no restrictions on any Party’s ability to the use during a

Public Hearing any document or information that has been designated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER,” or documents or information derived therefrom that

would disclose such confidential information. However, if a party intends to present at a Public

Hearing any document or information that has been so designated, the party intending to present

such document or information shall provide advance notice to the person or entity that designated

the material as Confidential at least five (5) days before the Public Hearing by identifying the

documents or information at issue as specifically as possible (i.e., by Bates Number, page range,

deposition transcript line, etc.) without divulging the actual documents or information. Any person

may then seek appropriate relief from the Court regarding restrictions on the use of such documents

or information at trial, or sealing of the courtroom, if appropriate.



                                                  11
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 12 of 18 PAGEID #: 2485




        15.    No Waiver Of Right To Object. This Order does not limit the right of any party

to object to the scope of discovery in the above-captioned action.

        16.    No Determination Of Admissibility. This Order does not constitute a

determination of the admissibility or evidentiary foundation for the documents or a waiver of any

party’s objections thereto.

        17.    No Admissions. Designation by either party of information or documents as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” or failure to so designate, will not

constitute an admission that information or documents are or are not confidential or trade secrets.

Neither party may introduce into evidence in any proceeding between the parties, other than a

motion to determine whether the Protective Order covers the information or documents in dispute,

the fact that the other party designated or failed to designate information or documents as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”

        18.    No Prior Judicial Determination. This Order is based on the representations and

agreements of the parties and is entered for the purpose of facilitating discovery in this action.

Nothing in this Order shall be construed or presented as a judicial determination that any

documents or information designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” by counsel or the parties is in fact subject to protection under Rule 26(c) of the Federal

Rules of Civil Procedure or otherwise until such time as the Court may rule on a specific document

or issue.

        19.    Order Subject To Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a party or any other person with standing concerning

the subject matter.




                                                12
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 13 of 18 PAGEID #: 2486




       20.     Parties May Consent To Disclosure. Nothing shall prevent disclosure beyond the

terms of this Order if all parties consent to such disclosure, or if the Court, after notice to all

affected parties, permits such disclosure. Specifically, if and to the extent any party wishes to

disclose any Confidential Information beyond the terms of this Order, that party shall provide all

other parties with reasonable notice in writing of its request to so disclose the materials. If the

parties cannot resolve their disagreement with respect to the disclosure of any Confidential

Information, then a party may petition the Court for a determination of these issues. In addition,

any interested member of the public may also challenge the designation of any material as

confidential, pursuant to the terms of this paragraph.

       21.     Return Of Materials Upon Termination Of Litigation. Upon the written request

and expense of the Producing Entity, within thirty (30) days after the entry of a final judgment no

longer subject to appeal on the merits of this case, or the execution of any agreement between the

parties to resolve amicably and settle this case, the parties and any person authorized by this

Protective Order to receive confidential information shall return to the Producing Entity, or

destroy, all information and documents subject to this Protective Order, unless the specific

document or information has been offered into evidence or filed without restriction as to

disclosure. The party requesting the return of materials shall pay the reasonable costs of responding

to its request. The party returning or destroying the documents or other information shall certify

that it has not maintained any copies of confidential information, except as permitted by this Order.

       22.     Counsel Allowed To Retain Copy Of Filings. Nothing in this Protective Order

shall prevent outside counsel for a party from maintaining in its files a copy of any filings in the

Action, including any such filings that incorporate or attach information designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.” Moreover, an attorney may use his



                                                 13
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 14 of 18 PAGEID #: 2487




or her work product in subsequent litigation provided that such use does not disclose any

information or documents designated in this matter as “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER.”

         23.   Prior Orders Remain Operative. Nothing in this Protective Order shall alter or

limit the effect of the Court’s prior orders, including but not limited to the Court’s grant of

Intervenor-Defendant Jane Doe’s Motion to Proceed Pseudonymously. (Doc. # 32).


         SO ORDERED.




Dated:                                                                                  ______
                                                   U.S. District Judge/U.S. Magistrate Judge




                                              14
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 15 of 18 PAGEID #: 2488




AGREED TO:


 /s/ Tyson C. Langhofer                       /s/ Benjamin G. Stewart
 TYSON C. LANGHOFER*                          Benjamin G. Stewart (0082638)
 Virginia Bar No. 95204                       Paul R. Kerridge (0092701)
 ALLIANCE DEFENDING FREEDOM                   Taylor M. Beckham (0100174)
 20116 Ashbrook Place, Ste. 250               KEATING MUETHING & KLEKAMP
 Ashburn, Virgnia 20147                       PLL
 Telephone: (571) 707–4655
                                              One East Fourth Street, Suite 1400
 Facsimile: (571) 707–4656
                                              Cincinnati, OH 45202
 tlanghofer@ADFlegal.org
                                              Tel: (513) 579-6400
                                              Fax: (513) 579-6457
 DAVID A. CORTMAN*                            bgstewart@kmklaw.com
 Georgia Bar No. 188810                       pkerridge@kmklaw.com
 ALLIANCE DEFENDING FREEDOM                   tbeckham@kmklaw.com
 1000 Hurricane Shoals Rd. NE, Ste. D-1100
 Lawrenceville, Georgia 30043
 Telephone: (770) 339–0774                    Counsel for Defendants, The Trustees of
 Facsimile: (770) 339–6744                    Shawnee State University et al.
 dcortman@ADFlegal.org


 THOMAS W. KIDD, JR.
 Ohio Bar No. 0066359
 KIDD & URLING, LLC 8913
 Cincinnati-Dayton Road West Chester, Ohio
 45069
 Telephone: (513) 733–3080
 Facsimile: (513) 577–7393
 tkidd@kiddurlinglaw.com

 Counsel for Plaintiff, Nicholas K.
 Meriwether
* Admitted pro hac vice




                                             15
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 16 of 18 PAGEID #: 2489




                                          /s/ Adam G. Unikowsky
                                          Adam G. Unikowsky
                                          JENNER & BLOCK LLP
                                          1099 New York Avenue NW, Suite 900
                                          Washington, DC 20001
                                          Tel: (202) 639-6000
                                          Fax: (202) 639-6066
                                          aunikowsky@jenner.com

                                          Alphonse A. Gerhardstein (0032053)
                                          FRIEDMAN, GILBERT +
                                          GERHARDSTEIN
                                          441 Vine Street, Suite 3400
                                          Cincinnati, Ohio 45202
                                          Tel: (513) 621-9100
                                          Fax: (513) 345-5543
                                          al@FGGfirm.com

                                          Shannon P. Minter
                                          Asaf Orr
                                          Christopher F. Stoll
                                          NATIONAL CENTER FOR LESBIAN
                                          RIGHTS
                                          870 Market Street Suite 370
                                          San Francisco, California 94102
                                          Tel: (415) 392-6257
                                          Fax: (415) 392-8442
                                          sminter@nclrights.org
                                          aorr@nclrights.org
                                          cstoll@nclrights.org

                                          Counsel for Intervenor-Defendants Jane
                                          Doe and Sexuality and Gender
                                          Acceptance




                                        16
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 17 of 18 PAGEID #: 2490




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Nicholas K. Meriwether,                      ) Case No.: 1:18-cv-00753-SJD-KLL
                                             )
              Plaintiff,                     ) District Judge Susan J. Dlott
                                             )
      -v-                                    ) Magistrate Judge Karen L. Litkovitz
                                             )
Trustees of Shawnee State University, et al. )
                                             )
              Defendants.                    )



                                FORM PROTECTIVE ORDER
                                    ATTACHMENT A


       The undersigned hereby acknowledges reading the Protective Order dated [INSERT DATE

OF OPERATIVE PROTECTIVE ORDER] in the above-captioned action and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to the

jurisdiction of the United States District Court for the Southern District of Ohio in matters relating

to the Protective Order and understands that the terms of the Protective Order create the obligation

to use documents designated “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” in

accordance with the Order, solely for the purpose of the above-captioned action, and not to disclose

any such documents or information derived directly therefrom to any other person, firm, or

concern.
Case: 1:18-cv-00753-SJD-KLL Doc #: 74 Filed: 08/31/21 Page: 18 of 18 PAGEID #: 2491




           The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:




Date:
                                            Signature
11063934




                                               2
